""1$, woz_~ o z

RECE\VED \N
COURT OF CR\N\\NAL APPEALS

Dec:7,2015 4 l
RE: 15,959-B (3719-5)

wR-78,6oz_02 . []EC 10 2015
To: Mr. Abel Acosta

Clerk

Court of Criminal Appeals l - Abe\ ACOSia, C\e|'k

P.o. Box 12308, capitol station
Austin, Texas 78711 _ c »

.Dear Mr. Acosta,

This is to inform the Court that the herewith included papers
have been filed with the Clerk of the convicting court in the above
indicated matter. This is a true and correct copy of what was
mailed to the Clerk.

Thank you for your time and attention in this matter. Happy
Holidays, with Peace & Blessing.

Respectfully submitted,
Juan Manuel Albarado
CID #01452106

GIB LEWIS UNIT

777 F;M. 3497
Woodville, Tx. 75990

IN THE coURT 0F cRIMINAL APPEALS

AUSTIN, TEXAS
STATE OF TEXAS `

v. § cAusE No. 15,959-B (3719-J)
Juan Manuel`Albarado `) . 'wR;78,602-02

APPLICANT'S SUPPLEMENT AND AMENDMENT TO
MEMORANDUM OF LAW PURSUANT TO ART. 11.07

10 THE HONORABLE JUDGES OF SAID COURT:

NOW COMES Juan Manuel Albarado, applicant in the above case,
and would pray the Court to accept and consider the following
in- conjunction with his "original" (Memorandum of Law), and on
the basis of TEX. CONST. ART. 5,§5, (c); and T. R. A. P. rule 38.7, and
would show the court the following: '

, I.

In applicant's' 'original" submission, applicant only presented
a breif descri tion of the …arrest and "void" (process) in complience
with (point 17§ of the "Writ Application Form" wherefore, applicant
prays the Court will accept and consider the foregoing description

of the alleged offense: ,

"On the early morning hours of May 14, 2005, a 'caravan' of
hostile adult males arrived at the scene of the alleged offense
and attempted to 1nvade a residence with the specific intent to
cause physical harm and serious bodily injury to women and juvenile
minors partying at the residence of 2526 So. 3rd st. in Abilene, Taylor
County, Texas. The group of hostile adult males, including Decedent,
-Joe Luis Carrion, consisited of a group of convicted felons and
ex- cons whose age ranged from mid ZO' s to early 40' s. Larry Prado
was amoung the group when Robert Mesa and Rafael "Scoony" Casares
pulled up at his house 'looking for a gun'. (R.R.Vol.10;pg.104:11-15;
pg.107:10~-pg.108:14; pg. 5:14; Vol. 9 ,pg. 18).

Various accounts describe what happened next. Multiple cars
including a Ford Taurus, Toyota Camery, and Buick Regal, arrived
around the intersection of So 3rd and Ross st. As the hostile company
attempted to invade the residence to cause harm to women and children`
a fight ensued in the street¢ Women were beat, kids fled for fear of
the1r l1ves, shouts for a gun were heard, shots were fired, people
scattered and vehicles fled the scene. (R. R. Vol. 10;pg. 18-19). "

 

II.
Applicant prays the Court will accept the foregoing legal.
argument in-conjunction with the argument submitted in (GROUND 2)
of his Memorandum of Law: 4 '

Applicant prays the Court will rule in accordance with it's

ruling in Light, Supra(see GROUND 2, Memorandum). When a jurisdictional
defect renders a step Vvoid", there is no jurisdiction to proceed with
ythe next step. Accordingly, since applicant, Juan Manuel Albarado, was
never properly notified and served with the State's "Original"
Petition in Juvenile Court in complience w1th the Code, there was

no jurisdiction attached to the State's "Amended" Petitions which

was heard and ordered upon by Judge Harper. Wherefore, Applicant

prays the Court will enter a ruling declaring that there was nov
jurisdiction attached todhdg§eHarper's waiver order, voiding
proceedings in criminal court. See Ex parte Shields, 550 S.W.Zd 670,

@ 675,"...when a defect in the conduct of a proceeding is challenged,

a collateral attack by HBC may be invoked only where the
error renders the proceedings absolutely void".

III.

Applicant prays the Court will accept the foregoing legal
argument in-conjunction with the argument submitted in (GROUND 5)

pof his Memorandum of Law:

"f)@APPliCHUUtCL@iWS it was error and prejudiced applicant

when his trial attorney Mr. Smart failed to challenge the 1 v r~~'“ionzt'*

constitutionality of the decision of the petti jury:vDuring

the certification hearing the State revealed it's illegal scheme
to use illegal evidence at "critical" preliminary proceedings,
including "grand jury" proceedings. (See GROUND 3}Memorandum).-

The illegal hearsayntestimony of Detectivé Glandon~was§“'
presented to the Taylor Countyg Grand Jury who returned the indictment
in (void) Cause No. 15,959-B.

See CCP Art;Z0.0ll; U.S. v. CREWS, supra; BANK OF NOVA SCOTIA,
487 U.S. at 256-57; K"

Also see CCP Art.38.23; THOMPSON V. STATE, SUPRA, AT 813.

. IV.
Finally,,in-conjuction with his argument in (GROUND 6,Mem0randum),
applicant prays the Court will include the foregoing legal argument
and controling authorities under (GROUND'6;a)L

Applicant claims it was a violation of his constitutional
right to "EQUAL PROTECTION OF THE LAW" for the State to be provided
with counsel who was educated and competent in bothithhe feild of
juvenile law & criminal lawj while applicant was appointed an attorney
on appeal who was incompetent in the feild of juvenile law, causing
the ommission of meritous and colorable claims in the Juvenile Court
process. See Mayo v. Henderson, 13 F.3d 528,at 533.

Also see Evitts v. Lucey, 469 U.S. 387, at 395:

.It has long been recognized that the right to counsel
is the right to effective assistance of counsel. "

.Our decisions in Anders, Entsminger v. Iowa, 386 U.S. 748...

and Jones v. Barnes, 463 U.S. 745. .all these cases rest on

the premise that a state must supply indigent criminal appellants

.with attorneys who can 'provide specified types of assistance --

that is, that such appellants have a right to effective assistance

of counsel. " Id, @ 404. (emphasis added).

g v .

Applicant prays the Court will accept and consider the foregoing
in the intrest of justice.iSee_TEX.CONST.ART.5§5,(c).

App11cant was incarcerated at the CONNALLY UNIT prior to
and at the time of filing his Application for 11.07 relief. While
at the CONNALLY UNIT applicant was "not" being allowed any meaningful
access to the unit's Law Library services causing him to have undue
difficulty in properly filing and researching the proper authorities.

See Cause No. 5:15-cv-OOS58,(re-filed, pending order).
PRAYER

WHEREFORE, applicant prays the Court will accept the foregoing
to supplement his memorandum of law in the interest of justice.

   

//§uan Manuel Albarado,"
-applicant,

CID #01452106

GlB LEWIS UNIT

777 F.M. 3497
3. Woodville, TX_75990

vERIFipATION

I duan Manuel Albarado, applicant, have read the foregoing and
1 do declare under penalty of perjury-that the contents of this petition
is true and correct to the best of my knowledge and belief.

Executed on this 7th Day of D cember, 2015,
/¢Zé¢asa/’ ' ' 1a
/ '
§§§n Manuel Albarado,
Declarant.